Day, J.,
dissenting. I cannot concur in so much of tbe foregoing opinion as pertains to tbe NW NE, 31, 87, 15. Tbe evidence shows that tbe assessor made two assessments. In tbe first assessment tbe lands of unknown owners were assessed in tracts of 160 acres. In this assessment the whole of tbe NE ¿ of section 31, 87,15, was omitted. The assessor was then directed to re-assess the lands of unknown owners in tracts of forty acres. He made a re-assessment in tracts of forty acres in which also the whole of tbe NE ¿ of section 31, 87, 15, was omitted. In this assessment tbe following appeared: “NW, SW, 31, 87, 15, number of acres 48.30, value per acre $4, total valuation $192.70.” Over tbe letters “SW” there is now written in pencil tbe letters “NE.” Tbe evidence does not show when this was done. Mr? Willoughby, who was county auditor in 1869, expresses the opinion that it was done in July, 1869, and that tbe letters are in tbe handwriting of bis deputy. That tbe assessor in fact assessed the NW, SW and the change was not made to correct a mistake in tbe work of tbe assessor is evident from tbe fact that the whole of the NE ¿ of section 31 was omitted from tbe assessment, and from tbe further fact that tbe number of acres attached 48.30, is fractional. Tbe evidence show's that tbe NW, SW is fractional, but that -the NW NE is not. Besides, if this assessment is treated as an assessment of the NW, NE then tbe NW, SW is left without assessment. It is not competent for tbe deputy auditor thus to shift an assessment from one tract to another. Mr. Willoughby, tbe county auditor, testified as follows: “We, my deputy and I, corrected together tbe most of the assessor’s books, part of, not all * * *. Sometimes when we found that tbe assessor bad not properly déscribed tbe tract of land, *171we corrected the description, and sometimes we did not * *. So far as this land is concerned we did not, from the fact that it is entered here as fractional, when the NE ^ is not fractional.” It is very clear to me that the writing in pencil, if ■done by the deputy auditor, did not correct a clerical or other error of the assessor. The error of the assessor was in omitting from assessment the whole of the NE J of section 31. This error could not be corrected by changing the N~W, SW of section 31 to the N¥, NE of section 31. The only effect of this would be to include a part of the NE and exclude an equal part of the SW. In my opinion there never was any assessment of the N¥, NE section 31, and as to it the judgment of the court below should be reversed.